DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following is a final office action in response to applicant’s reply, filed on 12/15/2021, to the Non-Final Office Action mailed on 09/15/2021. 
Claims 1, 6, 11, 12, 14, 18, 21, 22, 24, and 26 are amended. Claims 1-2, 4-6, 9-12, 14, 15, 17-22, 24, 26, and 30 are pending and addressed below.
Applicant’s amendment to the claims has overcome claim objection, previously set forth in the Non-Final Office Action.











Claim Rejections - 35 USC § 103
Claims 1-2, 4, 9, 14-15, 19, 24, 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bedekar Anand et al (US 20160366009), hereinafter Bedekar.
Regarding claims 1, 14, 24, 26 and 30, Bedekar teaches, a method / an apparatus / a computer readable storage medium comprising: user transfer in a cloud-radio access network / user transfer in a cloud-radio access network (Bedekar: [14]-[17], teaching user context transfer between VNF instances in cloud RAN), comprising: 
in response to a request for migrating a user from a first user equipment virtualized network function component to a second user equipment virtualized network function component (Bedekar: [45]-[47], teaching migration of cells/users, from one VNF instance (i.e. a first VNF component) to another VNF instance (i.e. a second VNF component) is invoked), receiving at the second user equipment virtualized network function component, dynamic context information of packet data convergence protocol layer and radio link control layer for data transmission of the user from the first user equipment virtualized network function component (Bedekar: [18] teaching VNF instance (i.e. VNF component) of L2 layer, used for radio users’ UL and DL data transmission in the RAN, comprises PDCP (packet data convergence protocol) and RLC (radio link control) layers. Para [17], [47], [73]-[74], teaching migrating, between the VNF instances, of contexts of cells and users associated with the cells, implying migrating context information of PDCP and RLC from the first VNF instance to the second VNF instance. Migrating is forwarding by the first VNF instance, and receiving/fetching by the second VNF instance. As PDCP and RLC layer ).
Bedekar does not expressly teach, continuing process of the data transmission of the user at the second user equipment virtualized network function component based on the dynamic context information.
However, in the same field of endeavor, Bedekar suggests, continuing process of the data transmission of the user at the second user equipment virtualized network function component based on the dynamic context information (Bedekar: [17], teaching user contexts are transferred from one instance to an another instance, suggesting that process of data transmission of the user continues in the other instance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bedekar’s method/apparatus/CRM to include continuing process of the data transmission of the user at the second user equipment virtualized network function component based on the dynamic context information.
This would have been obvious because it would motivate one of ordinary skill in the art to provide resource management of virtual network function (Bedekar: [14]).
Regarding claims 24 and 26, Bedekar further teaches, an apparatus for user transfer in a cloud-radio access network, comprising: at least one processor (Bedekar: Fig. 12, 1204 DP (Data Processor)), and at least one non-transitory memory (Bedekar: Fig. 12, 1206 MEM (memory)).
Regarding claims 2 and 15, Bedekar teaches the method, as outlined in the rejection of claims 1 and 14.
Bedekar further teaches, further comprising: receiving at the second user equipment virtualized network function component from a load balancer, the request for migrating the user from the first user equipment virtualized network function component to the second user equipment virtualized network function component, wherein the migrating is determined according to criteria associated with load balancing (Bedekar: [45]-[47], teaching VNF Manager/Orchestrator/VIM works as a load balancer to invoke user migration from the first VNF instance to the second VNF instance, based on load).
Regarding claim 4, Bedekar teaches the method, as outlined in the rejection of claim 1.
further comprising: fetching at the second user equipment virtualized network function component, static context information for the user (Bedekar: [17], teaching migration of user context in a VNF instance. It implies migration of static context included in the user context).
Regarding claims 9 and 19, Bedekar teaches the method, as outlined in the rejection of claims 1 and 14.
Bedekar further teaches, wherein the dynamic context information comprises parameters associated with transmission status of the packet data convergence protocol layer and the radio link control layer (Bedekar: [18] teaching VNF instance (i.e. VNF component) of L2 layer, used for radio users’ UL and DL data transmission in the RAN, comprises PDCP (packet data convergence protocol) and RLC (radio link control) layers. Para [17], [47], [73]-[74], teaching migrating, between the VNF instances, of contexts of cells and users associated with the cells, implying migrating context information of PDCP and RLC from the first VNF instance to the second VNF instance and context information comprises parameters related to dynamic and static context).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bedekar, as applied to claim 1 above, in view of Bakker Hajo et al (US20130343281), hereinafter Bakker.
Regarding claim 5, Bedekar teaches the method, as outlined in the rejection of claim 1.
Bedekar does not expressly teaches, further comprising: receiving new incoming data packets for the data transmission of the user at the second user equipment virtualized network function component; and buffering the new incoming data packets at the second user equipment virtualized network function component.
However, in the same field of endeavor, Bakker teaches, further comprising: receiving new incoming data packets for the data transmission of the user at the second user equipment virtualized network function component; and buffering the new incoming data packets at the second user equipment virtualized network function component (Bakker: [22], teaching buffering of new incoming data in the target base station (i.e. the second VNF component) during handover. Migrating user between VNF components is similar to handing over users between base stations with separate HW/SW structure).

This would have been obvious because it would motivate one of ordinary skill in the art to perform load optimized balancing of the cells of the wireless telecommunication network in the computing cloud in order to reduce processing capacity for each base station for the maximum required peak processing capacity (Bakker: [14], [17]).

Claims 6, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bedekar, as applied to claims 1 and 14 above, in view of Chun Sung-Duck et al (US20080254800), hereinafter Chun.
Regarding claim 6, 17 and 18, Bedekar teaches the method, as outlined in the rejection of claims 1 and 14. Claims 17 and 18 comprise and split the limitations of claim 6.
Bedekar does not expressly teaches, further comprising: 
receiving at the second user equipment virtualized network function component, protocol data units of radio link control layer which are not delivered by the first user equipment virtualized network function component for the data transmission of the user, and 
further comprising at least one of: 
for uplink data transmission of the user, receiving at the second user equipment virtualized network function component, protocol data units of radio link control layer which are acknowledged but not reassembled by the first user equipment virtualized network function component; or 
for downlink data transmission of the user, receiving at the second user equipment virtualized network function component, protocol data units of radio link control layer which are not acknowledged,
wherein continuing process of data transmission of the user comprises processing the received protocol data unit of radio link control layer which are not delivered by the first user equipment virtualized network function component, and processing the new incoming data packets.
However, in the same field of endeavor, Chun teaches, further comprising: 
receiving at the second user equipment virtualized network function component, protocol data units of radio link control layer which are not delivered by the first user equipment virtualized network function component for the data transmission of the user (Chun: [72] “Here, the source Node B delivers the buffered and in-transit packets to the target Node B, namely, the source Node B delivers user data to the target Node B.”, Fig. 4 teaches that user data in base station comprises RLC data, therefore, it implies receiving RLC data. Migrating user between VNF components is similar to handing over user between base stations with separate HW/SW structure), and 
further comprising at least one of: 
for uplink data transmission of the user, receiving at the second user equipment virtualized network function component, protocol data units of radio link control layer which are acknowledged but not reassembled by the first user equipment virtualized network function component; and/or 
for downlink data transmission of the user, receiving at the second user equipment virtualized network function component, protocol data units of radio link control layer which are not acknowledged (Chun: [53] teaching target base station (i.e. second VNF component) receiving ), 
wherein continuing process of data transmission of the user comprises processing the received protocol data unit of radio link control layer which are not delivered by the first user equipment virtualized network function component, and processing the new incoming data packets (Chun: [77]-[78], teaching target base station delivering in-transit (undelivered) and new incoming data from core to the UE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bedekar’s method to include forwarding to and receiving by the second VNF component undelivered and unacknowledged RLC data.
This would have been obvious because it would motivate one of ordinary skill in the art to minimize unnecessary duplicate transmission of user data over the air interface by performing effective data management in the handover procedure for a mobile terminal such that user data transmission rate can be increased to thus improve user satisfaction (Chun: [26]).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bedekar, as applied to claims 1 and 14 above, in view of Kitazoe Masato et al (US20080089292), hereinafter Kitazoe.
Regarding claims 10 and 20, Bedekar teaches the method, as outlined in the rejection of claims 1 and 14.
Bedekar does not expressly teaches, wherein the dynamic context information comprises, an indication of a last protocol data unit of radio link control layer to be processed at the first user equipment virtualized network function component during the user transfer.
However, in the same field of endeavor, Kitazoe teaches, wherein the dynamic context information comprises, an indication of a last protocol data unit of radio link control layer to be processed at the first user equipment virtualized network function component during the user transfer (Kitazoe: [43]-[44], teaching context information to the target eNodeB comprises RLC (radio link control layer) layer sequence number of the messages processed at the serving eNodeB (first VNF component), suggesting that it provides indication of the last processed RLC PDU).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bedekar’s method to 
This would have been obvious because it would motivate one of ordinary skill in the art to provide a more robust handover procedure in order to reduce the frequency of dropped calls (Kitazoe: [8]).

Claims 11-12 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bedekar, as applied to claims 1 and 14 above, in view of Yang Feng et al (US20210176676), hereinafter Yang.
Regarding claims 11 and 21, Bedekar teaches the method, as outlined in the rejection of claims 9 and 19.
Bedekar does not expressly teaches, wherein for uplink data transmission of the user, the dynamic context information comprises: 
parameters of packet data convergence protocol layer at least one of: 
a current hyper frame number for the generation of count values used for packet data convergence protocol protocol data units received at the packet data convergence protocol layer from the radio link control layer, 
a next expected sequence number by the packet data convergence protocol layer, or 
a sequence number of a last packet data convergence protocol service date unit delivered to the upper layers; or 
parameters of radio link control layer comprising at least one of: receive state variable, 7 maximum acceptable receive state variable, t-reordering state variable, maximum status transmit state variable, or highest received state variable.
However, in the same field of endeavor, Yang teaches, wherein for uplink data transmission of the user, the dynamic context information comprises: 
parameters of packet data convergence protocol layer at least one of: 
a current hyper frame number for the generation of count values used for packet data convergence protocol protocol data units received at the packet data convergence protocol layer from the radio link control layer, 
a next expected sequence number by the packet data convergence protocol layer, or 
a sequence number of a last packet data convergence protocol service date unit delivered to the upper layers (Yang: [92] “an SN of a last packet data convergence protocol (PDCP) protocol data unit (PDU) successfully received from or 
parameters of radio link control layer comprising at least one of: receive state variable, 7 maximum acceptable receive state variable, t-reordering state variable, maximum status transmit state variable, or highest received state variable.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bedekar’s method to include that the dynamic context information for UL transmission comprises a sequence number of a last packet data convergence protocol service date unit delivered to the upper layers.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method of communications including handover in a wireless system with disaggregated base station comprising centralized RAN in order to improve wireless performance related to lost packets (Yang: [8]).
Regarding claims 12 and 22, Bedekar teaches the method, as outlined in the rejection of claims 9 and 19.
wherein for downlink data transmission of the user, the dynamic context information comprises at least one of: 
parameters of packet data convergence protocol layer: 
a sequence number of a next packet data convergence protocol service date unit, or 
current hyper frame number for the generation of count values used for packet data convergence protocol protocol data units transmitted at the packet data convergence protocol layer to the radio link control layer; or
parameters of radio link control layer comprising at least one of: acknowledgement state variable, maximum send state variable, send state variable, or poll send state variable, wherein the radio link control layer is on acknowledged mode.
However, in the same field of endeavor, Yang suggests, wherein for downlink data transmission of the user, the dynamic context information comprises at least one of: 
parameters of packet data convergence protocol layer: 
a sequence number of a next packet data convergence protocol service date unit (Yang: [92] “an SN of a last PDCP PDU transmitted to the UE 102 and/or or 
current hyper frame number for the generation of count values used for packet data convergence protocol protocol data units transmitted at the packet data convergence protocol layer to the radio link control layer; or
 parameters of radio link control layer comprising at least one of: acknowledgement state variable, maximum send state variable, send state variable, or poll send state variable, wherein the radio link control layer is on acknowledged mode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bedekar’s method to include that the dynamic context information for DL transmission comprises a sequence number of a next packet data convergence protocol service date unit.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method of communications including handover in a (Yang: [8]).


















Response to Arguments
Applicant’s arguments filed on 01/13/2021, with respect to the rejection of claim 2 and 17 under USC 112(a) and 112(b) have been fully considered but they are not persuasive.
Applicant argues in Remarks: p.12 that “Bedekar does not disclose that these initiated actions related to RAN functions are somehow in response to a request for migrating a user or that the initiating is somehow including-dynamic context information of packet data convergence protocol layer and radio link control layer for data transmission of the user from the first user equipment virtualized network function component”.
However, the examiner respectfully disagrees. Bedekar teaches, as cited in the rejection above (Bedekar para [46]), that a request is generated in virtualized network function manager for migration between VNF instances because of e.g. load situation and the migration of VNF instance is initiated by the VNF manager. Claim does not specify the originator of the request, therefore, the teaching of the request from a VNF manager is appropriate. Bedekar further teaches in para 
Applicant further argues in Remarks: p.13 and 14 that “Bedekar does not disclose that this associated information somehow includes dynamic context information of packet data convergence protocol layer and radio link control layer for data transmission of the user from the first user equipment virtualized network function component.”.
However, the examiner respectfully disagrees. Bedekar teaches, as cited in the rejection above (Bedekar para [18]), that cloud RAN VNF instances comprise PDCP and RLC layer components, and therefore, suggests user context in PDCP and RLC, required for providing service to the user, is also transferred to the VNF instance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

MCNAMEE U.S. Publication No. 20170104609 - System and Method for Enabling Service Lifecycle Based Policy, Licensing, and Charging in a Network Function Virtualization Ecosystem.
Li U.S. Publication No. 20140269322 - COOPERATIVE RADIO ACCESS NETWORK WITH CENTRALIZED BASE STATION BASEBAND UNIT (BBU) PROCESSING POOL.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 





/M. B. C./
Examiner, Art Unit 2472


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472